panel found a total of 35 violations of the Rules of Professional Conduct,
                specifically: three violations of RPC 1.1 (competence), two violations of
                RPC 1.3 (diligence), two violations of RPC 1.4 (communication), two
                violations of RPC 1.5 (fees), two violations of RPC 1.15 (safekeeping
                property), one violation of RPC 3.1 (meritorious claims and contentions),
                two violations of RPC 3.2 (expediting litigation), two violations of RPC 3.3
                (candor toward the tribunal), one violation of RPC 3.4 (fairness to
                opposing party and counsel), two violations of RPC 4.1 (truthfulness in
                statements to others), two violations of RPC 5.3(b) (responsibilities
                regarding nonlawyer assistants), three violations of RPC 5.5(a)(2)
                (unauthorized practice of law), one violation of RPC 7.5A (registration of
                multi-jurisdictional law firms), two violations of RPC 7.5A(j)
                (responsibility of Nevada-licensed member), three violations of RPC 8.1(b)
                (bar admissions and disciplinary matters), and five violations of RPC
                8.4(c) (misconduct).
                            This court's automatic review of a disciplinary panel's findings
                and recommendations is de novo. SCR 105(3)(b); In re Discipline of Stuhff,
                108 Nev. 629, 633, 837 P.2d 853, 855 (1992). "Although the
                recommendations of the disciplinary panel are persuasive, this court is not
                bound by the panel's findings and recommendation, and must examine the
                record anew and exercise independent judgment."         In re Discipline of
                Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001). The State Bar has
                the burden of showing by clear and convincing evidence that Geiger
                committed the violations charged. In re Discipline of Drakulich, 111 Nev.
1556, 1566, 908 P.2d 709, 715 (1995).
                            Having reviewed the record of the disciplinary proceedings in
                this matter, we conclude that clear and convincing evidence supports the

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                   panel's findings that Geiger committed the offenses charged.      See SCR
                   105(2)(0. We further conclude that the panel's recommendation of
                   disbarment is appropriately tailored to Geiger's misconduct. Despite
                   Geiger's failure to respond to the second complaint or appear at the formal
                   hearing, clear and convincing evidence supports a finding that Geiger was
                   properly put on notice of the charges and proceedings against him Geiger
                   was aware of the charges in the second complaint and chose not to defend
                   them. We therefore approve the panel's recommendation that Geiger be
                   disbarred.
                                Accordingly, Christopher Geiger is hereby irrevocably
                   disbarred from the practice of law in Nevada. SCR 102(1). Geiger shall
                   pay the costs of the disciplinary proceedings, SCR 120, and shall comply
                   with SCR 115. The State Bar shall comply with SCR 121.1.
                                It is so ORDERED.




                                           Gibbons


                                                               /        ctuti          ' J.
                                                             Hardesty


                                              j                           44"'S
                    T a_A}                                                                 J.
                   Parrnuirre                                Dou


                                                                                       '   J.
                   Cherry                                    Saitta




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    me•
                 cc: David A. Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Christopher F. Geiger, Jr.
                      J. Thomas Susich, Chair, Northern Nevada Disciplinary Board
                      Perry Thompson, U.S. Supreme Court Admissions Office




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) 1947A    e